Case 3:19-cv-00044-NKM-JCH Document 57 Filed 03/25/20 Page 1 of 3 Pageid#: 608




                                    UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF VIRGINIA
                                         Charlottesville Division


      JASON KESSLER                                )
      and                                          )
      DAVID MATTHEW PARROT,                        )
                                                   )
             Plaintiffs                            )
                                                   )
      v.                                           )       Civil Action No.: 3:19-cv-00044
                                                   )
      CITY OF CHARLOTTESVILLE, et als,             )
                                                   )
             Defendants                            )



        DEFENDANT JONES’ OPPOSITION TO PLAINTIFFS’ MOTION TO ALTER OR
       AMEND JUDGMENT CIV. R. 59(E) AND FOR RELIEF FROM JUDGMENT CIV. R. 60

             Defendant Maurice Jones, by counsel, opposes Plaintiffs’ motion filed pursuant to Rules 59(e)

      and 60 to alter or amend judgment and for relief from judgment. In support of his opposition,

      Defendant Jones hereby joins in and incorporates by reference AL THOMAS'S BRIEF IN OPPOSITION TO

      MOTION TO ALTER OR AMEND JUDGMENT CIV. R. 59(E) AND FOR RELIEF FROM JUDGMENT CIV. R.

      60 filed March 25, 2020, ECF Doc.

             For the reasons stated therein, Defendant Jones respectfully requests that this Court deny

      Plaintiffs’ Motion to Alter or Amend Judgment Civ. R. 59(e) and for Relief from Judgment Civ. R.

      60 and request such other and further relief as this Court deems appropriate.

             Defendant Jones requests that the Court decide Plaintiffs’ Motion on the papers, as oral

      argument is unnecessary.
Case 3:19-cv-00044-NKM-JCH Document 57 Filed 03/25/20 Page 2 of 3 Pageid#: 609




                                                   MAURICE JONES,

                                                   By Counsel


      By:    /s/ Rosalie Pemberton Fessier
             Rosalie Pemberton Fessier
             VSB # 39030
             Brittany E. Shipley
             VSB # 93767
             Attorneys for Defendant Jones
             TimberlakeSmith
             25 North Central Avenue
             P. O. Box 108
             Staunton, VA 24402-0108
             phone: 540/885-1517
             fax:    540/885-4537
             email: rfessier@timberlakesmith.com




                                        CERTIFICATE OF SERVICE

             I hereby certify that on March 25, 2020, I have electronically filed this document with the
      Clerk of the Court using the CM/ECF system, which will send notification of such filing to the
      following:

                            Elmer Woodard, Esquire
                            5661 US Hwy 29
                            Blairs, VA 24527

                            James E. Kolenich, Esquire
                            Kolenich Law Office
                            9435 Waterstone Blvd, Suite 140
                            Cincinnati, OH 45249
                                   Counsel for Plaintiffs

                            Richard H. Milnor, Esquire
                            Taylor Zunka Milnor & Carter LTD
                            414 Park Street
                            Charlottesville, VA 22902
                                   Counsel for City of Charlottesville and Richardson



                                                       2
Case 3:19-cv-00044-NKM-JCH Document 57 Filed 03/25/20 Page 3 of 3 Pageid#: 610




                                    Erin Rose McNeill, Esquire
                                    Office of the Attorney General of Virginia
                                    202 North Ninth Street
                                    Richmond, VA 23219
                                           Counsel for Defendant Crannis-Curl

                                    David P. Corrigan, Esquire
                                    Melissa Y. York, Esquire
                                    Harman Claytor Corrigan & Wellman
                                    P O Box 70280
                                    Richmond, VA 23255
                                           Counsel for Defendant Thomas



                                                         /s/ Rosalie Pemberton Fessier
                                                  Rosalie Pemberton Fessier
                                                  VSB # 39030
                                                  Brittany E. Shipley
                                                  VSB # 93767
                                                  Attorneys for Defendant Jones
                                                  TimberlakeSmith
                                                  25 North Central Avenue
                                                  P. O. Box 108
                                                  Staunton, VA 24402-0108
                                                  phone: 540/885-1517
                                                  fax:    540/885-4537
                                                  email: rfessier@timberlakesmith.com




                                                             3

      w:\lib\tsdocs\31377\0001\00237360.docx
